Title: Notes for Discussion with Cabinet, 31 October 1805
From: Jefferson, Thomas
To: 


                        
                            [ca. Oct. 1805]
                        
                        
                     
                        
                           Danish consul Tripoli
                           
                        
                        
                           Bastrop’s monopoly of the Indn. trade
                           
                        
                        
                           Hull. permissn. to Detroit to get timber
                           
                        
                        
                           Guards raised by Council of N. Orleans.
                           
                        
                        
                           national property claimed by them.
                           
                        
                        
                           Erving’s lre. respectg. delivery of sea-men to Brit. officers
                        
                        
                           prohibit citizens buying lands in W. Florida.
                           
                        
                        
                           Spain.
                           
                           Yrujo.—Casa Calvo—Morales.
                           
                        
                        
                           
                           
                           
                               Bowdoin.
                           
                        
                        
                           
                           
                           Commrs. to settle spolians.
                           Eustis’. Trumbul.
                        
                        
                           
                           
                           
                           
                               Rodney Nicholson.
                        
                        
                           
                           
                           non-intercourse.
                           embargo.
                        
                        
                           
                           
                           reciprocate duties Mobile on Misipi.
                           
                        
                        
                           
                           
                           dislodge her posts if new? strengthened?
                        
                        
                           
                           Power to Armstrong
                           
                        
                        
                           
                           
                           4. Mills. for Florida + riv. Guadaloupe
                        
                        
                           England.
                           hovering on our coast.
                           
                        
                        
                           
                           
                           new principl. as to colonl trade.
                           
                        
                        
                           
                           
                           non-intercourse
                           
                        
                        
                           
                           
                           countervailing tax to indemnify sufferers
                        
                        
                           
                           
                           navign. act
                           
                        
                        
                           
                           repair frigates.
                           
                        
                        
                           
                           build 1. 74 vice Philada & Greene
                           
                        
                        
                           
                           gun boats
                           
                        
                        
                           
                           militia.
                           
                        
                        
                           
                           commutn Medn. fund for salt
                           
                        
                        
                           
                           surplus 
                           1. Milln. 100. gunboats
                           3,00,000
                           
                        
                        
                           
                           
                           40,000. stand arms
                           400,000
                           
                        
                        
                           
                           
                           a 74.
                           500,000
                           
                        
                        
                           Tunis
                           
                           
                        
                        
                           
                           
                           
                           
                        
                        
                           
                           
                           
                           
                        
                     
                  
                        
                            
                        
                    